NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ABBOTT LABORATORIES,
ABBOTT BIORESEARCH CENTER, ~INC.,
AND ABBOTT BIOTECHNOLOGY LTD.,
Plaintiffs-Appellees,
V.
BAYER HEALTHCARE LLC,
Defen.dant-Appellant.
 j ~
2011-1205
Appea1 from the United States District C0urt for the
District of Massachusetts in consolidated case n0s. O9-CV-
40002 and 09-CV-40G61, Judge F. Dennis Say10r, IV.
BAYER HEALTHCARE LLC,
Plaintiff-Appellant,
V.
CENTOCOR ORTHO BIOTECH, INC,
Defen,dant-Appellee.
2011_r207

ABBOTT LABS V. BAYER HEALTH 2
Appea1 from the United States District Court for the
District of Massachusetts in case no. 09-CV-11362, Judge
F. Dennis Saylor, lV.
ON MOTION
ORDER
Bayer Hea1thcare LLC (Bayer) moves to consolidate
2011-1205 with 2011-1201 Appe11eeS Abb0ct 'Bi01~esearch
Center, Inc. et al. and Cent0cor Ortho Biotech, Inc. both
oppose and suggest that the appeals be treated as com-
panion cases. Bayer moves for extensions of time to file
its briefs. l
Upon consideration thereof
IT ls ORDERED THA'r: _
(1) The motions for extensions of time are granted If
the appellants briefs have not already been filed in the
above-captioned cases, they are each due within 21 days
of the date of filing of this order
(2) The motion to consolidate is denied.
(3) The above-captioned appeals will be treated as
companion cases, i.e., the cases will be briefed separately
and submitted to the same merits panel.
(4) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.
FoR THE CoURT
HAY 1 7 2011
/s/ Jan Horbal_v
Date J an Horbaly
Clerk
FI
s.s. comer o%§i>’:>s.nis ron
me FEoEnAL macon
|‘1A‘(~‘l 7 2011
.IA|\HDRBAlY
Cl£lI(

3
ABBOTT LABS V. BAYER HEALTH
cc: Jeffrey l. Weinberger, Esq.
Kaspar J. Stoffelmayr, Esq.
S
Dianne B. Elderkin, Esq.
0